On Rehearing
PER CURIAM.
The petition for rehearing filed in this cause by appellee Clarence M. Gay, as Comptroller of the State of Florida, directed to the opinion herein filed July 11, 1956, prepared for the Court by Mr. Justice Thornal, is hereby granted. The cause has been duly reconsidered by the Court en *137banc on rehearing. Upon such reconsideration the opinion and judgment of July 11, 1956 is hereby in all respects affirmed, approved, and adhered to.
Mr. Justice THORNAL took no part in the consideration of the cause on rehearing.
DREW, C. J., and THOMAS, HOB-SON, ROBERTS and O’CONNELL» JJ., concur.
MILLEDGE, Associate Justice, adheres to view expressed in previous dissenting opinion.
TERRELL, J., not participating.